738 N.W.2d 761 (2007)
Barbara MARONEK, Plaintiff-Appellee,
v.
WAL-MART STORES, INC., Defendant-Appellant, and
Four Seasons Beer Distributors, Inc., Defendant.
Docket No. 133709. COA No. 274253.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the March 9, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, J., would deny leave to appeal.